              Case 3:21-cr-00217-MMC Document 47 Filed 09/21/21 Page 1 of 2



 1   RANDY SUE POLLOCK
     Attorney at Law (CSBN 64493)
 2   286 Santa Clara Avenue
     Oakland, CA 94610
 3   Tel: (510) 763-9967
     Fax: (510) 380-6551
 4   rsp@rspollocklaw.com
 5   Attorney for Defendant
     ANDREW CHAPIN
 6
 7
                                    UNITED STATES DISTRICT COURT
 8
                               NORTHERN DISTRICT OF CALIFORNIA
 9
                                       SAN FRANCISCO DIVISION
10
                                                –ooo–
11
12    UNITED STATES OF AMERICA,                     No. CR. 21-00217-MMC

13                     Plaintiff,
                                                    STIPULATION AND PROPOSED
14                                                  ORDER TO CONTINUE
      vs.                                           DATE FOR SENTENCING
15                                                  ______________________________

16    ANDREW CHAPIN,

17                     Defendant.
18                                              /

19
20          Defendant Andrew Chapin, by and through his counsel Randy Sue Pollock, and
21   Assistant United States Attorney Scott Joiner hereby request that the sentencing hearing
22   presently set for October 6, 2021 be continued to November 17, 2021 at 2:15 p.m. and be
23   held in person.
24          This extension is at the request of defense counsel who needs additional time to
25   prepare for sentencing. Also, Mr. Chapin has been cooperating with bankruptcy attorneys
26   and will likely have a deposition prior to his sentencing.
27
28
            Case 3:21-cr-00217-MMC Document 47 Filed 09/21/21 Page 2 of 2



 1
     Date: September 21, 2021                Respectfully submitted,
 2
 3
                                             __________/s/_____________
 4                                           RANDY SUE POLLOCK
                                             Counsel for Defendant
 5                                           ANDREW CHAPIN
 6
 7
     Date: September 21, 2021                _________/s/_______________
 8                                           SCOTT JOINER
                                             Assistant United States Attorney
 9
10
11
12
     SO ORDERED:                             ________________________
13                                           MAXINE M. CHESNEY
                                             United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                2
